Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2, 4, 6, 10, 11, and 14-22 and 24 are all the pending claims.
2.	Claims 2, 4, 6, 10, 11, 14, 17-19, 22, and 24 have been amended and Claim 23 is cancelled in the Response of 3/3/2021.
3.	Claims 14-16 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/19.
4.	Claims 2, 4, 6, 10-11, 17 and 24 are all the claims under examination.
5.	Applicants amendments raise new grounds for rejection. This Office Action is final. 
 
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 2, 4, 6, 10-11, 17 and 23-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	(a) The rejection of Claims 2, 4, 6, 10-11, 17 and 23-24 for the recitation “not allowing” in Claim 2 is withdrawn in view of the amendment to delete the phrase.

	(b) The rejection of Claims 2, 4, 6, 10-11, 17 and 23-24 for the recitation “a derivative thereof” in Claim 2 is withdrawn in view of the amendment to delete the phrase. 

Rejections Withdrawn in Part/ Maintained in Part
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
7.	The rejection of Claims 2, 4, 6, 10-11, 17 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  

	Applicants allege that in amending the claims by limiting the DIM domains to CH1 and CL domains has overcome the rejection.
	Response to Arguments
	(a) Applicants have deleted the phrase pertaining to stability of any of the DIM and amended the claims to recite that any CH2H and CH2L and any CH1 and CL will form a dimer, which overcomes the rejection in part.
	Applicants have not responded to the Examiner’s grounds for rejection as follows:
“Applicants would have the Office believe that even a Cλ was as interchangeable as a Ck in the recombinant antibody construct of the invention when this has not been shown to be the case.”
 In fact the only disclosure in the working examples is for the selection of CH1/Cκ by Kappa Select chromatography. See e.g., Figures 2-4. There is NO demonstration of a CH1/C λ dimer pairs for the construct of the invention.
	This aspect of the rejection is maintained.

Applicants have responded to the outstanding grounds for rejection by limiting the DIM domains to CH1 and CL domains has overcome the rejection in part.
b) Applicants have not responded to the outstanding grounds for rejection, namely, that in order for the CH2H/CH2L and the CL/CH1 pairs to form equivalent dimers, this would need be based on a structure/function correlation as required of their equivalency in stability to the exchanged equivalent and ability to homodimerize. Here, the only sequences used in any of the working examples are5 identical (i.e. they are homodimerization domains) and in one embodiment each have a sequence according to SEQ ID NO: 1 (mutated MCH2) or according to SEQ ID NO: 2 (mutated ECH2). Amending generic Claim 2 to include the sequence recitation for mutated MCH2 and mutated ECH2 could overcome the rejection in part.

Applicants allege in overcoming the rejection, the claims have been amended to replace the term “decreasing” with “substantially abolishing”.
(c) As regards the new limitation, Applicants have yet to address which substitutions would confer the abolition in binding to Protein A and have not response to the outstanding grounds for rejection as set forth: “…the specification teaches mutations that confer the “abolition” of the binding of the one or the other of the chains to protein A. Here it teaches “(i) either the Fc region of heavy chain A or a part thereof (e.g. CH2A or CH3A), e.g. CH3A, or the Fc region of heavy chain B or a part thereof (e.g. CH2B or CH3B),35 e.g. CH3B, is derived from IgG3, or (ii) either the Fc region of heavy chain A (i.e. CH2A and CH3A), e.g. CH3A, or the Fc region of heavy chain B (i.e. CH2B and CH3B), e.g. CH3B, comprises one or more mutations decreasing, e.g. abolishing the binding to Protein A. Such mutations may be H435R and Y436F in either CH3A or CH3B, wherein CH3A and CH3B are IgG1 constant domains.”
The Protein A binding is shown to be regulated by these specific mutations in these specific residues which are the criteria established to be the threshold between abolition and a general decrease.

	Applicant allege in overcoming the rejection, claims 2 and 22 have been amended to replace “mutations” with “substitutions”.
d) Applicants amendment of the claims overcomes the rejection in part to select a general form of mutation. However, it does not address the remaining outstanding grounds for rejection: “what is the nature of the 
The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 2, 4, 6, 10-11, 17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification sights the term “substantial” once in its entirety and within the context of specific binding of a ligand to its target. Even assuming, arguendo, that specific binding to Protein A is similar to the VH/VL pair to binding an antigen, then the binding will have an equilibrium affinity constant for that target molecule. Here, the specification does not define the literal or actual equilibrium affinity constant ranges for what is a substantial abolition in binding for Protein A. For example, the construct in Example 2 contains the RF mutations (H435R and Y436F) and the data in Figure 3 A-3B are described as “A two-step purification including protein A and kappa select chromatography allows the isolation of the correct assembled heterodimeric molecule. The discussion and presentation are indiscernable as to whether some or no binding occurs to Protein A.

b) Claim 24 is indefinite in depending from canceled Claim 23. The ordinary artisan cannot envision the preceding subject matter nor which the claim is intended to properly depend from.

Conclusion
9.	No claims are allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643